                 Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 1 of 10




 1                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
 2
      IRR GAS STATION CORP.
 3
      Plaintiff,
 4
      v.                                                       CIVIL NO. 19-2146 (GAG)
 5
      PUMA ENERGY CARIBE, LLC.
 6
      Defendant.
 7
                                           OPINION AND ORDER
 8
                Plaintiff IRR Gas Station Corp. (“IRR Gas” or “Lessor”) filed suit against Defendant PUMA
 9
     Energy Caribe (“Puma” or “Lessee”) in the Commonwealth of Puerto Rico Court of First Instance
10
     alleging breach of contract and requesting compensatory damages. (Docket No. 1). On December
11
     20, 2019, Defendant removed the case to this Court based on diversity jurisdiction, 28 U.S.C.
12
     §1441, arguing that the controversy involves declaratory relief that exceeds $75,000, 18 U.S.C.
13
     §1332(a). Id.
14
                Pending before the Court is Defendant’s Motion to Dismiss for lack of subject matter
15
     jurisdiction, FED. R. CIV. P. 12(b)(1), and failure to state a claim upon which relief can be granted
16
     pursuant to FED. R. CIV. P. 12(b)(6). (Docket No. 9). Defendant also avers that the complaint should
17
     be dismissed for lack of standing or ripeness. Id. at 11. At the same time, Defendant posits that the
18
     breach of contract claim fails because Puma has complied with the rent payments in the lease
19
     agreements. Id. IRR Gas timely opposed Defendants’ motions to dismiss. (Docket No. 16).
20
                After reviewing the parties’ submissions and the pertinent law, the Court DENIES
21
     Defendant’s Motion to Dismiss at Docket No. 9.
22
           I.      Relevant Facts and Procedural Background
23
                IRR Gas alleges that between May and September 2013, it leased the Service Stations 936
24
     and 561 to Puma. (Docket No. 1-1 ¶¶ 5, 14). Plaintiff posits that Defendant has complied with the
25

26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 2 of 10

     Civil No. 19-2146 (GAG)


 1   payments, yet failed to provide the adequate equipment and property maintenance, as required by

 2   the parties’ contracts. Id. ¶ 18. According to IRR Gas, the cost of this maintenance, “throughout the

 3   years is calculated in a sum of no less than $100,000.00, per each of the stations.” Id. ¶ 23.

 4          Plaintiff also contends that Defendant breached the contracts by failing to repair the

 5   damages sustained after Hurricane María, not filing the required report to the Environmental

 6   Quality Board (“EQB”) and not obtaining property and public liability’s insurance, as established

 7   in the leases. Id. ¶¶ 24-26. IRR Gas avers that its loss, for this claim’s purpose, “is valued in a sum

 8   of no less than $2,000,000.00 for each of the stations.” Id. ¶ 27. Furthermore, the damages caused

 9   by the risk of losing the permits, due to the service stations’ closure, is calculated in the sum of

10   $1,500,000.00 for each of the stations. Id. ¶28.

11          On January 23, 2020, Puma filed a motion to dismiss IRR Gas’s Complaint under FED. R.

12   CIV. P. 12(b)(1) and Rule 12(b)(6). (Docket No. 9). Defendant argues that Plaintiff lacks standing

13   to sue as it “has not suffered an injury in fact and these claims are abstract and/or hypothetical.” Id.

14   at 14. In the alternative, Puma posits that Plaintiff’s claims should be dismissed at this stage under

15   the doctrine of ripeness provided that the events in the Complaint have not occurred. Id. Defendant

16   alleges that Plaintiff’s breach of contract claim is not actionable since Puma has complied with the

17   payments of both service stations. Id. at 15. Moreover, Defendant states that Plaintiff is responsible

18   for restoring the service stations because the damages suffered were caused by Hurricane María, an

19   unforeseeable event and the lease agreements’ clauses state that the Lessor is responsible for

20   restoring any part of the properties damaged or destroyed “by any cause not attributable or

21   ascribable to Lessee.” Id. at 16.

22          Plaintiff opposed, (Docket No. 16), and Defendant replied. (Docket No. 23).

23

24

25
                                                        2
26
               Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 3 of 10

     Civil No. 19-2146 (GAG)


 1      II.      Standard of Review

 2            As courts of limited jurisdiction, federal courts must construe their jurisdictional grants

 3   narrowly. See Destek Grp., Inc. v. State of New Hampshire Pub. Utilities Comm’n, 318 F.3d 32

 4   (1st Cir. 2003). When subject matter jurisdiction is challenged under Rule 12(b)(1), FED. R. CIV. P.

 5   12(b)(1), the party asserting jurisdiction carries the burden of demonstrating its existence. See

 6   Valentín v. Hospital Bella Vista, 254 F.3d 358, 62-63 (1st Cir. 2001). The Court, when deciding

 7   whether to dismiss a complaint for lack of subject matter jurisdiction, “may consider whatever

 8   evidence has been submitted, such as . . . depositions and exhibits.” Aversa v. United States, 99

 9   F.3d 1200, 1210 (1st Cir. 1996). See also Torres v. Bella Vista Hosp., Inc., 523 F.Supp.2d 123, 132

10   (D.P.R. 2007). Motions brought under Rule 12(b)(1) are subject to the same standard of review as

11   Rule 12(b)(6). See Negrón-Gaztambide v. Hernández-Torres, 35 F.3d 25, 27 (1st Cir. 1994); Torres,

12   523 F. Supp. 2d at 132.

13            Similarly, when considering a motion to dismiss for failure to state a claim upon which

14   relief can be granted, FED. R. CIV. P. 12(b)(6), the Court analyzes the complaint in a two-step

15   process under the current context-based “plausibility” standard established by the Supreme Court.

16   See Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir.2012) (citing Ocasio-

17   Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011) which discusses Ashcroft v. Iqbal, 556

18   U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). First, the Court must

19   “isolate and ignore statements in the complaint that simply offer legal labels and conclusions or

20   merely rehash cause-of-action elements.” Schatz, 669 F.3d at 55. A complaint does not need

21   detailed factual allegations, but “[t]hreadbare recitals of the elements of a cause of action, supported

22   by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678–79. Second, the court must

23   then “take the complaint’s well-pled (i.e., non-conclusory, non-speculative) facts as true, drawing

24   all reasonable inferences in the pleader's favor, and see if they plausibly narrate a claim for relief.”

25
                                                        3
26
                 Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 4 of 10

     Civil No. 19-2146 (GAG)


 1   Schatz, 669 F.3d at 55. Plausible, means something more than merely possible, and gauging a

 2   pleaded situation's plausibility is a context-specific job that compels the court to draw on its judicial

 3   experience and common sense. Id. (citing Iqbal, 556 U.S. at 678–79). This “simply calls for enough

 4   facts to raise a reasonable expectation that discovery will reveal evidence of the necessary element.”

 5   Twombly, 550 U.S. at 556.

 6              “[W]here the well-pleaded facts do not permit the court to infer more than the mere

 7   possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the pleader is

 8   entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)). If, however, the “factual

 9   content, so taken, ‘allows the court to draw the reasonable inference that the defendant is liable for

10   the misconduct alleged,’ the claim has facial plausibility.” Ocasio-Hernández, 640 F.3d at 12

11   (quoting Iqbal, 556 U.S. at 678).

12       III.      Discussion and Legal Analysis

13       A. Standing and Ripeness

14              Defendant argues that Plaintiff lacks standing because the following damages are

15   speculative: (1) the EQB may impose sanctions and close the stations; (2) Plaintiff has lost clientele

16   due to the service stations being closed or that it has a “contractual right” to receive benefits from

17   the stations’ clientele, and (3) the Service Stations’ closures will lead to permit loss and it would

18   take effort and time to acquire them. (Docket No. 9 at 14-15). Defendant argues that, in the

19   alternative, Plaintiff’s claims should be dismissed pursuant to the ripeness doctrine since “the

20   alleged events have not even occurred.” Id. at 14.

21              Plaintiff opposed Puma’s motion to dismiss and posits that Defendant’s failure to comply

22   with the permits and the “Regulations of Underground Storage Control” is not speculative

23   considering the EQB has already imposed fines. (Docket No. 16 at 8-9). Additionally, Plaintiff

24   noted that it is at risk of permanently losing its license to operate gas service stations after Puma

25
                                                        4
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 5 of 10

     Civil No. 19-2146 (GAG)


 1   failed to pay the EQB fines. Id. Defendant replied to Plaintiff’s opposition and avers that IRR Gas

 2   does not address Puma’s lack of standing claim, effectively waiving the argument, and thus its

 3   motion to dismiss “should be granted in its entirety.” (Docket No. 23 ¶7).

 4          Article III of the Constitution limits federal jurisdiction to actual controversies. U.S. CONST.

 5   art. III, § 2, cl. 1. See Katz v. Pershing, LLC, 672 F.3d 64, 71 (1st Cir. 2012). A controversy exists

 6   when plaintiff shows “a personal stake in the outcome of the controversy as to assure that concrete

 7   adverseness which sharpens the presentation of issues upon which the court so largely depends.”

 8   Id. (citing Baker v. Carr, 369 U.S. 186, 204 (1962)). When considering a motion to dismiss for lack

 9   of standing before the discovery stage, a court must “accept as true all well-pleaded factual

10   averments in the . . . complaint and indulge all reasonable inferences therefrom in his favor.” Reddy

11   v. Foster, 845 F.3d 493, 497 (1st Cir. 2017) (citing Kerin v. Titeflex Corp., 770 F.3d 978, 981 (1st

12   Cir. 2014)).

13          Standing requires that a plaintiff complies with three elements: “injury in fact, traceability,

14   and redressability.” ITyX Sols. AG v. Kodak Alaris, Inc., 952 F.3d 1, 9 (1st Cir. 2020) (citing Kerin,

15   770 F.3d at 981). On the other hand, the ripeness doctrine “seeks to prevent the adjudication of

16   claims relating to ‘contingent future events that may not occur as anticipated, or indeed may not

17   occur at all.’” Reddy, 845 F.3d at 500 (citing Texas v. United States, 523 U.S. 296, 300 (1998)).

18   During an analysis under this doctrine, the court must analyze “whether there is a sufficiently live

19   case or controversy, at the time of the proceedings, to create jurisdiction in the federal courts.” Id.

20   at 501 (citing Roman Catholic Bishop of Springfield v. City of Springfield, 724 F.3d 78, 89 (1st

21   Cir. 2013)). When deciding to withhold a decision for ripeness Court must also analyze “the harm

22   to the parties seeking relief that would come to those parties.” Id. (citing Labor Relations Div. of

23   Constr. Indus. of Mass., Inc. v. Healey, 844 F.3d 318, 330 (1st Cir. 2016)).

24

25
                                                       5
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 6 of 10

     Civil No. 19-2146 (GAG)


 1          As a threshold matter, the Court stresses that even though Plaintiff may have failed to timely

 2   object Defendant’s lack of standing claim (Docket No. 23 ¶ 7), this does not imply that the

 3   undersigning has to automatically dismiss the case on this ground. This is not how our federal

 4   judicial system works. See Pinto v. Universidad De Puerto Rico, 895 F.2d 18, 19 (1st Cir. 1990)

 5   (“We do not agree with defendant that a court may, without notice, take a failure to respond to a

 6   motion to dismiss as a default, warranting dismissal irrespective of substantive merit.”). See also

 7   Rivera v. Marriott Int’l, Inc., Civil No. 19-1894 (GAG), 2020 WL 1933968 at *5 (D.P.R. 2020).

 8          First, the Court must determine if Plaintiff has standing to bring its breach of contract claim.

 9   The Court highlights that the party asserting federal jurisdiction bears the burden of demonstrating

10   its standing. See De León v. Vornado Montehiedra Acquisition L.P., 166 F. Supp. 3d 171, 174

11   (D.P.R 2016). Each element required to prove standing must be supported “with the manner and

12   degree of evidence required at the successive stages of the litigation.” Lujan v. Defenders of

13   Wildlife, 504 U.S. 555, 561 (1992).

14          All factual allegations contained in the Complaint, if taken as true, establish an “injury-in-

15   fact” because the stations, under Puma’s control, have suffered structural damages that have not

16   been repaired and Defendant has allegedly failed to periodic file reports to the EQB, which has

17   resulted in fines and may evolve to future, more severe sanctions. (Docket Nos. 1-1 ¶ 7, 25; 16 at

18   8). See Reddy, 845 at 500 (“An allegation of future injury may suffice if the threatened injury is

19   ‘certainly impending,’ or [if] there is a ‘“substantial risk” that the harm will occur”); see also Susan

20   B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). Moreover, Plaintiff plausibly alleges

21   damages in the sum of $500,000 for each station for the lack of maintenance (Docket No. 1-1 ¶ 24)

22   and for Puma’s alleged failure to conserve the properties in good condition. (Docket No. 16 at 7).

23   These allegations can be traced to Puma’s purported breached of contract, which IRR Gas can

24   plausibly prove and redress in a favorable decision. Katz, 672 F.3d at 71.

25
                                                        6
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 7 of 10

     Civil No. 19-2146 (GAG)


 1          Ultimately, what truly matters at this early stage is that “enough facts [exist] to raise a

 2   reasonable expectation that discovery will reveal evidence.” Gov’t of Puerto Rico v. Carpenter Co.,

 3   Civil No. 18-1987 (GAG), 2020 WL 962931 at *5 (D.P.R. 2020) (citing Twombly, 550 U.S. at

 4   556). That seems to be the case at hand. See Peña Martinez v. Azar, 376 F. Supp. 3d 191, 200

 5   (D.P.R. 2019). The Court’s standing analysis further shows that this case has a sufficiently live

 6   controversy that shall be ripe for disposition after discovery is conducted. Reddy, 845 F.3d at 500.

 7          For all the forgoing reasons, the Court DENIES Defendants’ motion to dismiss at Docket

 8   No. 9 as to its standing and ripeness claims.

 9      B. Breach of Contract

10          In the alternative, Defendant argues that it has always complied with its main contractual

11   obligation: rent payments, as stipulated in the service stations’ agreements. (Docket No. 9 at 15).

12   As to IRR Gas’s breach of contract claim, Puma puts forward that it does not have a contractual

13   obligation to upkeep the stations and reconstruct the property, if damaged by any reason. Id. at 16.

14   Defendant avers that the lease agreements state that Plaintiff is responsible for reconstructing the

15   stations to their original condition when they are damaged or destroyed in any event not attributed

16   to the Lessee. Id. Under this scenario, Puma argues that the Complaint accepts that the stations’

17   damages were caused by Hurricane María, which cannot be attributed to Puma’s maintenance of

18   the stations. Id. Moreover, Defendant alleges that Plaintiff generally failed to identify the stations’

19   use and operation damages that Defendant has allegedly yet to repair. Id. at 17.

20          Defendant further avers that Plaintiff failed to state how Puma breached the agreements

21   “essential condition” to maintain the governmental agencies permits necessary for the gas stations’

22   operations and did not to explain how Puma also breached its obligation to provide the equipment’s

23   maintenance. Id. at 18-19. Finally, Defendant posits that it did not breach any obligation to obtain

24   an insurance policy for Station 561 because the lease agreement does not encompass it. Id. at 19.

25
                                                       7
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 8 of 10

     Civil No. 19-2146 (GAG)


 1          IRR Gas opposed Puma’s Motion to Dismiss and posits that the agreements establishes that

 2   Puma was required to make these repairs in order to maintain the properties in “good condition.”

 3   (Docket No. 16 at 7). Plaintiff alleges that both stations leased to Puma have suffered structural

 4   damages, the equipment and structures inside the stations are in bad condition and the electric power

 5   has been disconnected. Id. Plaintiff argues, once again, that Defendant did not maintain in good

 6   state the stations’ equipment, failed to file the environmental reports to EQB, as required by the

 7   lease agreements, and failed to obtain the property’s insurance policy that include damages to third

 8   parties required by the lease of Station 936. Id. at 12-15.

 9          In its reply to Plaintiff’s opposition, Defendant puts forward that the contract requires IRR

10   Gas to restore the structural damages caused by Hurricane María and Plaintiff failed to “identify

11   how Puma caused the disruption or damages on the property to be under the obligation to repair it.”

12   (Docket No. 23 ¶ 10-11).

13          Pursuant to Commonwealth of Puerto Rico law, when a court is faced with a contractual

14   dispute it must first determine if the terms of the contract are clear. See P.R. LAWS ANN. tit. 31,

15   § 3471. “Once a court determines that the terms of the contract are sufficiently clear . . . the court

16   cannot dwell on the ‘alleged’ intent of the parties at the time they entered into the

17   contract.” Fernández-Fernández v. Mun. of Bayamon, 942 F. Supp. 89, 94 (D.P.R. 1996). “Only if

18   the literal terms of the contract are in doubt will it be necessary . . . to examine or interpret the

19   contract with the help of extrinsic evidence.” Hopgood v. Merrill Lynch, Pierce, Fenner & Smith,

20   839 F. Supp. 98, 106 (D.P.R. 1993); see also Autoridad de Carreteras y Transportación v. TransCore

21   Atl., Inc., 387 F. Supp. 3d 163, 166 (D.P.R. 2017).

22          After this initial analysis, to prove a claim for breach of contract “a party must sufficiently

23   allege (1) a valid contract, (2) breach of that contract, and (3) resulting damages.” TC Investments,

24   Corp. v. Becker, 733 F. Supp. 2d 266, 278 (D.P.R. 2010) (citations omitted). A contract breach only

25
                                                       8
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 9 of 10

     Civil No. 19-2146 (GAG)


 1   requires “a single, readily ascertainable, event.” Quality Cleaning Prod. R.C., Inc. v. SCA Tissue

 2   N. Am., LLC, 794 F.3d 200, 206 (1st Cir. 2015).

 3          Additionally, when ruling on a motion to dismiss, a court may consider documents, e.g.

 4   contracts, submitted by the parties. See Am. Mgmt. And Admin. Corp. v. Solid Rock Wall Sys.,

 5   186 F. Supp. 2d 69, 70 (D.P.R. 2002). A court usually converts a motion to dismiss into a motion

 6   for summary judgment when evaluating such extrinsic evidence. FED. R. CIV. P. 12(b).

 7   Nevertheless, there are exceptions to this rule “when the documents’ authenticity is not in dispute,

 8   . . . documents are central to the plaintiff’s claim, or when they are sufficiently referred to in the

 9   complaint.” Am. Mgmt. And Admin. Corp. 186 F. Supp. 2d at 71; see also Watterson v. Page, 987

10   F.2d 1, 3 (1st Cir. 1993). If considering extrinsic evidence to establish the intent of the contracting

11   parties is necessary, then the Court should abstain because this issue must be left to the factfinder,

12   unless the extrinsic evidence is “so one-sided that no reasonable person could decide the

13   contrary.” Wells Real Estate Inv. Tr. II, Inc. v. Chardon/Hato Rey P’ship, S.E., 615 F.3d 45, 54 (1st

14   Cir. 2010); see also Comité Fiestas De La Calle San Sebastian, Inc. v. Cruz, 170 F. Supp. 3d 271,

15   275-76 (D.P.R. 2016)

16      The Court has considered and reviewed the lease agreements between the parties (Docket Nos.

17   9-1; 9-2) and holds that Plaintiff has plausibly plead enough facts to support a breach of contract

18   claim. See Schatz, 669 F.3d at 55. At this stage of the litigation, the claims are sufficient “to raise

19   a reasonable expectation that discovery will reveal evidence” as to the gas stations’ structural

20   damages, the present and future monetary fines and sanctions imposed to Puma and their connection

21   to each parties’ primary and secondary contractual obligations. Twombly, 550 U.S. at 556.

22   Specifically, discovery may reveal “the missing link” as to whether Hurricane María was the main

23   cause for the structural and equipment damages or whether it was the Lessee and/or Lessor’s failure

24   to maintain the station in good condition, previous and after such catastrophic event. See Menard v.

25
                                                       9
26
              Case 3:19-cv-02146-GAG Document 26 Filed 07/22/20 Page 10 of 10

     Civil No. 19-2146 (GAG)


 1   CSX Transp., Inc., 698 F. 3d 40, 45 (1st Cir. 2012). Hence, once discovery concludes and these

 2   issues of fact are perhaps resolved, the Court shall be in a better position to interpret the leases

 3   agreements and determine who is ultimately responsible for the stations’ restoration. See García-

 4   Catalán v. United States, 734 F.3d 100, 104-05 (1st Cir. 2013). The Court may revisit the breach of

 5   contract argument at a later stage, if warranted.

 6            Plaintiff’s factual allegations sufficiently comply with the plausibility standard required

 7   under Rule 12(b)(6), consequently, the Court hereby DENIES Defendants’ motion to dismiss at

 8   Docket No. 9 as to the breach of contract claim.

 9      IV.      Conclusion

10            For the reasons expressed above, the Court DENIES Defendant’s motion to dismiss.

11   (Docket No. 9).

12            SO ORDERED.

13            In San Juan, Puerto Rico this 22nd day of July, 2020.

14                                                               s/ Gustavo A. Gelpí
                                                                 GUSTAVO A. GELPI
15                                                             United States District Judge

16

17

18

19

20

21

22

23

24

25
                                                         10
26
